UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID L. SMITH, )
)

Plaintiff, )

)

v. ) Civil Action No. 16-998 (UNA)

)

U.S. JUDGE TERRENCE W. BOYLE, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis.

F or the reasons discussed below, the application will be denied.

Generally, a plaintiffis required to pay a filing fee in full. See 28 U.S.C. §§ l9l4(a),
191 5(b)(l). Pursuant to the Prison Litigation Reforrn Act ("PLRA"), "[a] prisoner who qualifies
for [z'n forma pauperis] status . . . need not pay the full filing fee at the time he brings suit," and
instead he is allowed to "pay the filing fee in installments over time." Asemani v. U.S.
Citz`zenshzp & Immz`gration Servs., 797 F.3d 1069, 1072 (D.C. Cir. 2015) (citations omitted).
However, certain prisoners cannot qualify for in forma pauperis status under the PLRA’s "three
strikes" rule:

In no event shall a prisoner bring a civil action or appeal a judgment
in a civil action or proceeding under this section if the prisoner has,
on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that
was dismissed on the grounds that it is frivolous, malicious, or fails
to state a claim upon which relief may be granted, unless the prisoner
is under imminent danger of serious physical injury.

Ia'. (quoting 28 U.S.C. § l9l5(g)); see 28 U.S.C. §§ l9l5(e)(2)(B), l9l5A(b). This plaintiffhas

accumulated more than three strikes. See Smz'th v. State of North Carolz`na, No. 5:O6-CT-30l0

(W.D.N.C. Mar. 20, 2006) (citing cases); see also Faison v. North Carolina, No. 5:l3-CT-3l99
(W.D.N.C. Dec. 3, 2013) (adopting Magistrate Judge Report and Recommendati0n to dismiss

David Lee Smith as a party plaintiff under 28 U.S.C. § l9l5(g)).

Under these circumstances, the plaintiff may proceed in forma pauperis only if he is
"under imminent danger of serious physical injury." 28 U.S.C. § l9l5(g). He fails to allege
facts showing that he is under imminent danger of serious physical injury and, therefore, his

application to proceed in forma pauperis must be denied.

An Order is issued separately.

  

/»l
DATE; @'// ;//g    '

Unite States District udge